Citation Nr: 1727349	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left foot disability (other than pes planus), claimed as left foot degenerative joint disease, to include as secondary to service-connected bilateral pes planus and right foot degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Original jurisdiction for the Veteran's claim was transferred to the RO in Phoenix, Arizona, prior to certification to the Board.

The Veteran appeared at a hearing before the undersigned in September 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ denied service connection for the claimed left foot disability (other than pes planus) based on the report of September 2008 VA examiner who determined the Veteran did not have left foot degenerative joint disease.  Evidence received since the September 2008 VA examination, to include a July 2013 Disability Benefits Questionnaire (DBQ) and opinion written by a physician assistant who treats the Veteran on a regular basis, indicates the Veteran has been diagnosed as having left foot degenerative joint disease.  See 09/25/2013 VBMS entries.  Thus, a new examination is necessary to obtain a nexus opinion regarding the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran raised secondary service connection as a possible theory of entitlement for the first time during the September 2016 hearing before the undersigned.  He has not been provided the proper notice for a secondary service connection claim in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (West 2014) (indicating VA is required to provide notice to a claimant of the required information and evidence that is necessary to substantiate a claim for VA benefits).  The Veteran also reported that there are outstanding treatment records in federal custody outside of the VA system, specifically with providers at Luke Air Force Base in Arizona and at Fort Belvoir in Virginia.  VA is required to make as many requests as are necessary to obtain relevant from a federal department or agency to fulfill its duty to assist under the VCAA.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice for his service connection claim for a left foot disability (other than pes planus) that includes the elements and evidence necessary to establish entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310.

2.  Obtain all relevant treatment records from providers at Luke Air Force Base and Fort Belvoir.  Efforts to obtain these records must continue until the records are obtained or it is shown the records do not exist or that further efforts to obtain those records would be futile.  If the records are not obtained, a formal finding must be associated with the claims noting the specific reason for the inability to obtain the records.

3.  Schedule the Veteran for a new examination to obtain an opinion addressing whether he has a left foot disability (other than pes planus - to include left foot degenerative joint disease) that is at least as likely as not (50 percent probability or greater) the result of a disease or injury in service; or proximately due to, or aggravated by, his service-connected disabilities, to include bilateral pes planus and right foot degenerative joint disease.

If a secondary service connection opinion is necessary, the examiner must address both causation and aggravation separately for the opinion to be deemed adequate.  The examiner is advised aggravation means the service-connected disability caused an increase in the severity of the nonservice-connected condition beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is further advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

4.  Readjudicate the issue on appeal, to include on a secondary basis.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

